MEMORANDUM ***
Petitioners seek review of the Board of Immigration Appeals’ denial of their application for asylum. An alien seeking asylum must establish that he is a “refugee”: an alien unwilling to return to his country of origin because of 1) past persecution or 2) a well-founded fear of future persecution “on account of race, religion, nationality, membership in a particular social group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A). “Persecution is an extreme concept.” See Fisher v. I.N.S., 79 F.3d 955, 961 (9th Cir.1996).
We only disturb a Board decision where the evidence “compels” reversal. See I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992) (emphasis in original). Neither brief detention without physical harm, see Prasad v. I.N.S., 47 F.3d 336, 339 (9th Cir.1995), nor mere threats, see Canales-Vargas v. Gonzales, 441 F.3d 739, 744 (9th Cir.2006), compel a finding of persecution. The Board properly relied on Rios v. Ashcroft, 287 F.3d 895 (9th Cir.2002), and Agbuya v. I.N.S., 241 F.3d 1224 (9th Cir.2001), in finding no past persecution.
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.